          Entered on Docket December 28, 2018

                                                                Below is the Order of the Court.
 1

 2                                                              _____________________
                                                                Mary Jo Heston
 3                                                              U.S. Bankruptcy Judge
                                                               (Dated as of Entered on Docket date above)
 4

 5

 6
     ________________________________________________________________
 7

 8
                        IN THE UNITED STATES BANKRUPTCY COURT FOR
 9                     THE WESTERN DISTRICT OF WASHINGTON AT TACOMA

10   In Re:                                                    Case No. 18-42845-MJH

11   BRIAN DOUGLAS DESKINS                                     EX PARTE ORDER DIRECTING RULE 2004
     CHERYL ANN DESKINS                                        EXAMINATION OF DEBTORS
12
                                               Debtor(s).
13
              THE COURT has considered the ex parte motion of Michael G. Malaier, Chapter 13 Trustee, for
14
     an Order directing Debtors to appear for examination under oath (the “Motion”), and good cause
15   appearing to grant the Motion,

16
              IT IS HEREBY ORDERED that:

17
              A. The Motion is granted;
              B. Debtors shall appear for examination under oath pursuant to any subpoena issued herein
18
                 pursuant to Rules 2004 and 9016 of the Federal Rules of Bankruptcy Procedure;
19            C. Debtors shall produce documents pursuant to any subpoena issued herein pursuant to Rules

20
                 2004 and 9016 of the Federal Rules of Bankruptcy Procedure; and
              D. Debtors will be given no fewer than ten (10) days’ notice of examination under any subpoena
21
                 issued pursuant to the terms of this Order.
22                                                ///End of Order///
     Presented by:
23
     /s/ Matthew J.P. Johnson
24                                                                                                Michael G. Malaier
     Matthew J.P. Johnson, WSBA No. 40476
                                                                                                  Chapter 13 Trustee
     Staff Attorney for                                                                        2122 Commerce Street
25   Michael G. Malaier, Chapter 13 Trustee                                                      Tacoma, WA 98402
                                                                                                     (253) 572-6600

     Ex Parte Order Directing Rule 2004
     Examination of Debtor – Page 1
